Citation Nr: 0010868	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  94-38 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for service-connected 
low back strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to July 
1985.

This appeal arose from a September 1992 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to an 
evaluation in excess of 10 percent for the service-connected 
low back strain.  This case was remanded by the Board of 
Veterans' Appeals (Board) in April 1997 and July 1998.  In 
September 1999, the evaluation assigned to the low back 
strain was increased to 20 percent.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

In the April 1997 and July 1998 Board remands, it was noted 
that the appellant had reasonably raised a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  Both of these remands had referred 
this issue to the RO for appropriate action.  However, no 
such action was taken.  As a consequence, this issue is again 
referred to the RO for all action deemed appropriate.


FINDING OF FACT

The veteran's service-connected low back strain is manifested 
by complaints of pain, weakness, stiffness, fatigability and 
lack endurance, with objective evidence of painful motion, 
spasm, weakness, tenderness and limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
the service-connected low back strain have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Codes 5292, 
5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board must also 
consider functional loss due to weakness, fatigability, 
incoordination or pain on movement of joint under the 
provisions of 38 C.F.R. § 4.45 (1999).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was granted service connection for low back 
strain by a rating action dated October 1985.  His complaints 
of pain were first noted in May 1980.

The veteran submitted voluminous VA outpatient treatment 
records developed between May 1992 and May 1997.  These 
reflected intermittent treatment for complaints of low back 
pain.  He was treated with physical therapy, Tylox and a TENS 
unit.  During a December 1996 to January 1997 VA 
hospitalization, he was diagnosed with lumbalgia.

VA examined the veteran in January 1999.  He claimed that he 
suffered from pain, weakness, stiffness, fatigability and 
lack of endurance.  He indicated that he was taking Percocet 
and Tylox.  He denied flare-ups, noting that he hurt all the 
time.  He was also using a TENS unit.  The examiner noted 
that the veteran's motion would stop when his pain would 
begin.  There was objective evidence of painful motion, 
spasm, weakness and tenderness.  His back was fixed in 6 
degrees of forward flexion.  His knee jerks were hypoactive 
and equal.  Forward flexion was to 50 degrees; extension was 
to 10 degrees; right side flexion was to 20 degrees and left 
flexion was to 22 degrees.  A January 12, 1999 x-ray was 
reported to be normal.  The diagnosis was arthralgia in the 
lumbosacral spine with loss of function due to pain.  His 
pain on motion caused additional limitation of function, 
which was likely to be worse during flare-ups.

According to the applicable criteria, a 20 percent evaluation 
is warranted for lumbosacral strain with muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in the standing position or for moderate limitation of 
motion.  38 C.F.R. Part 4, Codes 5292, 5295 (1999).  A 40 
percent evaluation is warranted for severe limitation of 
motion of the lumbar spine or for severe lumbosacral strain 
with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. Part 4, Codes 5292, 5295 (1999).

After a careful review of the evidence of record, it is found 
that an evaluation in excess of 20 percent for the service-
connected low back strain is not warranted.  Initially, it is 
noted that there is no objective evidence of the presence of 
a listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  Nor is there any indication of severe 
limitation of motion.  Rather, the objective evidence showed 
that there was no loss of lateral bending, with moderate loss 
of forward flexion.  The most recent x-ray obtained in 
January 1999 had shown no arthritic changes, or narrowing or 
irregularity of the joint spaces.  While the veteran has 
complained of fatigability and lack of endurance, the 
objective VA examination did not confirm the existence of 
these complaints.  It is found that the current 20 percent 
disability evaluation adequately compensates the veteran for 
his current degree of motion loss, pain and weakness.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent for the service-connected low back 
strain.


ORDER

An increased evaluation for the service-connected low back 
strain is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


